DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 04-09-2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-09-2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Specification
The disclosure is objected to because of the following informalities: there is two different names for member 26 such as “non-extensible flexible panel” and “flexible panel”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). In this instant case, the claim positively claimed “an arch of the foot” in its limitations. To avoid the issue, the examiner respectfully suggested that applicant can utilize the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 6-8, 10, and 14-15 are rejected because they are using inconsistent terms “non-extensible flexible panel” and “flexible panel”. The review of specification does not provide any better understanding since it discloses member 26 as both “non-extensible flexible panel” and “flexible panel”. However, for the purpose of examining the case, the examiner respectfully assumes the structure should read “non-extensible flexible panel”.
Claim 2 is rejected because it recite limitations “the support” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Any remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borel et al. (2011/0119956), (herein after Borel) in view of Borel et al. (2013/0074371), (herein after Borel 371).
Regarding claim 1, Borel teaches a sports shoe comprising: 
an outer sole assembly comprising a damping layer having a length extending along a length of the outer sole assembly between an area of a front of the outer sole assembly and an area of a rear of the outer sole assembly (figs 4-6, member 61); 
an upper fixed to the outer sole assembly, the upper comprising: an envelope intended to surround a portion of the foot of the user (figs 4-6, member 46), and 

the sports shoe further comprising a reinforcement comprising a lateral wing (figs 4-6, members 62-63) fixed to a portion of a lateral side of the damping layer and to an outer surface of the flexible panel.  
Borel does not teach a panel is a non-extensible flexible panel and a reinforcement comprised of a rigid plastic material having a hardness greater than 40 shore D.
However, Borel 371 teaches a footwear having a non-extensible flexible panel (i.e. polyurethane, fig 8, member 39, para 0049) and a reinforcement comprised of a rigid plastic material having a hardness greater than 40 shore D (i.e. 60 Asker C and up, fig 8, member 27, para 0050).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the footwear of Borel by using the material prosperity, as taught by Borel 371, in order to improve the support for a user foot (Borel 371, para 0050).
 Regarding claim 2, the modified footwear Borel-Borel 371 discloses the flexible panel and the lateral wing of the support are configured so that a portion of either one or both of the flexible panel and the lateral wing is positioned opposite a Lisfranc joint or tarsometatarsal joint of a foot when the foot is in the shoe (as seen in figs 1-5 of Borel the panel and wing is on the lateral side therefore it is positioned opposite a Lisfranc joint or tarsometatarsal joint of a foot when the foot is in the shoe).  
Regarding claim 3, the modified footwear Borel-Borel 371 discloses the flexible panel comprises an upper end carrying a member for guiding a portion of a lace of a tightening system of the shoe (Borel, figs 1 and 3, member 35 para 0038).  
Regarding claim 8, the modified footwear Borel-Borel 371 discloses a portion of the lateral wing is glued to the flexible panel (i.e. adhesive, Borel, para 0042, 0045 to 0047, 0049, and 0051).  
Regarding claim 9, the modified footwear Borel-Borel 371 discloses the reinforcement comprises a medial wing fixed to at least a portion of a lateral side of the damping layer (Borel, fig 5, right side of member 62).  
Regarding claim 12, the modified footwear Borel-Borel 371 discloses the lateral wing is dimensionally configured so that the lateral wing has a rigidity decreasing as the lateral wing extends farther from the outer sole assembly (as seen in figs 4-5 of Borel that the thickness of member 62 is getting thinner, therefore its rigidity is decreasing, para 0009).
Regarding claim 13, the modified footwear Borel-Borel 371 discloses the reinforcement is comprised of one of the following materials: polyamide (PA), thermoplastic polyurethane (TPU), polyester (PE), or a composite material (EVA,  Borel, para 0050 or ABS, Borel 371, para 0050).  
Regarding claim 14, the modified footwear Borel-Borel 371 discloses the flexible panel is fixed to the envelope over at least a lower quarter of a height of the flexible panel (as seen in fig 5 of Borel that member 43 is fixed to member 46 at least at the bottom half, and fig 4 annotated below).  

    PNG
    media_image1.png
    480
    560
    media_image1.png
    Greyscale

Regarding claim 15, the modified footwear Borel-Borel 371 discloses the flexible panel is detached from the envelope over at least an upper half of a height of the panel (as seen in fig 5 of Borel that member 43 is detached from member 46 at least at the top half, and fig 4 annotated above).
Regarding claim 16, the modified footwear Borel-Borel 371 discloses the damping layer extends over at least 90% of a total length of the outer sole assembly (Borel, figs 4-5, members 61-62).
Allowable Subject Matter
Claims 4-7 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732